UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7053



RICHARD EDWARD BRILLHART,

                                              Plaintiff - Appellant,

          versus


VINCENT   RAGLAND;    TIM   AMICO;    PATRICIA
STANSBERRY; JENNIFER JONES,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-ct-03073-H)


Submitted:   January 24, 2008          Decided:     February 11, 2008


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Edward Brillhart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard Edward Brillhart appeals the district court’s

order   dismissing   under   28   U.S.C.   §   1915(e)(2)(B)   (2000)   his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).          We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.           See Brillhart v.

Ragland, No. 5:07-ct-03073-H (E.D.N.C. July 9, 2007).          We deny all

pending motions.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -